           Case 3:19-cr-00254-KAD Document 1 Filed 10/09/19 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

                                       Grand Jury H-18-2

UNITED STATES OF AMERICA                              timi ~l'cr ~ f4/!D
      v.                                             VIOLATION:
                                                     18 U.S.C. § 2252A(a)(5)(B) and (b)(2)
                                                     (Possession of Child Pornography)
MICHELLE LYNN GSCHLECHT,
a.k.a. RICHARD GSCHLECHT                             18 U.S.C. § 2253
                                                     (Forfeiture)


                                         INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                               (Possession of Child Pornography)

        1.     On or about July 31, 2019, in the District of Connecticut, the defendant

MICHELLE LYNN GSCHLECHT, a.k.a. RICHARD GSCHLECHT, subsequent to a

conviction relating to possession of child pornography, that is, Illegal Possession of Child

Pornography, in violation of Conn. Gen. Stat.§ 53a-196e on or about July 14, 2015, in the

Superior Court for the State of Connecticut and a conviction relating to aggravated sexual

abuse, sexual abuse, and abusive sexual conduct involving a minor or ward, that is, Sexual

Assault in the First Degree in violation of Conn. Gen. Stat. § 53a-70, on or about August 16,

 1996, in the Superior Court for the State of Connecticut, did knowingly possess child

pornography as that term is defined in Title 18, United States Code, Section 2256(8)(A),

including, but not limited to, visual depictions of a minor, who was prepubescent or had not

attained the age of 12 and was engaged in sexually explicit conduct, each of which the

 defendant knew contained child pornography and which had been shipped and transported using



                                                 1
             Case 3:19-cr-00254-KAD Document 1 Filed 10/09/19 Page 2 of 3




 any means and facility of interstate and foreign commerce, had been shipped and transported in and

 affecting interstate and foreign commerce, and had been produced using mat~rials that have been

 mailed, shipped and transported in and affecting interstate and foreign commerce by any means,

 including by computer.

        In violation of Title 18, United States Code, Section 2252A(a)(5)(B) and (b )(2).

                                   FORFEITURE ALLEGATION
                                  (Sexual Exploitation of Children)

       2.        Upon conviction of the offense alleged in Count One of this Indictment, the

defendant MICHELLE LYNN GSCHLECHT shall forfeit to the United States, pursuant to 18

U.S.C. § 2253(a), all right, title, and interest in any property used or intended to be used to

commit or promote the commission of the offense, all property constituting or traceable to gross

profits or other proceeds obtained from such offenses, and all visual depictions described in 18

U.S.C. §§ 2251-2252, and any book, magazine, periodical, film, videotape, or other matter

containing any such visual depiction, which was produced, transported, mailed, shipped, or

received in committing such offenses, including but not limited to the following: one Motorola

e5 Play cellular phone, Model XTl 921-6, which was seized from GSCHLECHT on or about July

31, 2019.

        3.       If any of the above-described forfeitable property, as a result of any act or omission

of the defendant, cannot be located upon the exercise of due diligence, has been transferred, sold

to, or deposited with a third party, has been placed beyond the jurisdiction of the court, has been

substantially diminished in value, or has been commingled with other property which cannot be

divided without difficulty, it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as

incorporated by 18 U.S.C. § 2253(b ), to seek forfeiture of any other property of the defendant up




                                                   2
          Case 3:19-cr-00254-KAD Document 1 Filed 10/09/19 Page 3 of 3




to the value of the forfeitable property described above.

       All in accordance with 18 U.S.C. § 2253, 21 U.S.C. § 853, and Rule 32.2(a), Federal Rules

of Criminal Procedure.


                                              A TRUE BILL


                                                            /s/
                                              FOREPERSON             7




ASSISTANT UNITED STATES ATTORNEY




                                                  3
